EXHIBIT 10.36

DIRECTOR COMPENSATION

(NON-EMPLOYEE DIRECTOR FEES)

The following sets forth the fees and other payments that directors who are not
employees of Franklin Resources, Inc. (“Franklin”) are entitled to receive as
members of the Board of Directors (the “Board”), and the fees and other payments
that such non-employee Franklin directors who are also members of the Board of
Directors of Fiduciary Trust Company International (“Fiduciary”) receive from
Fiduciary. With respect to service on the Franklin Board, the Franklin Board
last approved a change in such compensation structure in December 2005. With
respect to service on the Fiduciary Board, the Fiduciary Board last approved a
change in such compensation structure in December 2006 (effective October 1,
2006).

Directors who are not Franklin employees are entitled to receive $17,500 per
quarter, plus $3,000 per Board meeting, and an annual stock grant valued at
$75,000 (rounded up to the nearest whole share). Non-employee directors who
serve on Board committees are paid $1,500 per committee meeting attended.
Additionally, Chairpersons of the Compensation Committee and the Corporate
Governance Committee receive $1,250 per quarter and the Chairperson of the Audit
Committee receives $2,500 per quarter. Non-employee directors who are also
members of the Board of Directors of Fiduciary receive from Fiduciary an annual
board retainer fee of $35,000 (one-fourth of which is paid quarterly), and an
annual committee retainer fee of $5,000 (one-fourth of which is paid quarterly)
for service on a Fiduciary board committee.

In addition, Franklin reimburses directors for certain expenses incurred in
connection with attending Board and committee meetings as well as other
Franklin-related events, including travel, hotel accommodations, meals and other
incidental expenses for the director and his or her spouse accompanying the
director in connection with such events. Franklin may also, from time to time,
provide directors and their spouses token gifts of nominal value.

Franklin also allows directors to defer payment of their directors’ fees, and to
treat the deferred amounts as hypothetical investments in Franklin common stock
or Franklin Templeton mutual funds, as applicable. The terms of any such
deferred payment arrangements are set forth in separate documentation between
Franklin and the particular directors in accordance with the Corporation’s 2006
Directors Deferred Compensation Plan, as amended and restated.